           Case 7:18-cv-11598-NSR Document 34 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                6/11/2021

ALEXANDER DOVE,

                               Plaintiffs,                         18 cv 11598 (NSR)
         -against-
                                                                         ORDER
SGT. MONTGOMERY, at al.,

                               Defendants.


NELSON S. ROMÁN, United States District Judge:

         On April 9, 2021, the Court issued an Order to Show Cause directing Plaintiff Alexander

Dove to show cause in writing on or before May 10, 2021 why his claims against Defendants

should not be dismissed for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

(ECF No. 32.) A Supplemental Order to Show Cause was issued on May 10, 2021 directing

Plaintiff to respond in writing on or before June 10, 2021. (ECF No. 33.) The Supplemental Order

to Show Cause was mailed to Plaintiff at the address on the docket on May 11, 2021, and returned

to the Court as undeliverable due to Plaintiff’s release on May 21, 2021. Plaintiff has not responded

to the Order to Show Cause.

         Therefore, this case is dismissed without prejudice for want of prosecution. The Clerk of

Court is directed to terminate the motion at ECF No. 25 as moot, terminate this action, mail a copy

of this order to pro se Plaintiff at the address on ECF, and show service on the docket.


Dated:    June 11, 2021                                      SO ORDERED:
          White Plains, New York

                                                 ____________________              ___
                                                        NELSON S. ROMÁN
                                                      United States District Judge
